        Case 3:20-cv-00189-JTR Document 14 Filed 03/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

RYAN JONES                                                               PLAINTIFF

v.                          NO. 3:20-cv-00189- JTR

ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                       DEFENDANT

                                     ORDER

      Plaintiff, Ryan Jones, seeks judicial review of the administrative denial of his

claims for disability insurance benefits and supplemental security income. Doc. 2.

The Commissioner has filed an Unopposed Motion to Reverse and Remand for

further administrative proceedings, pursuant to the fourth sentence of 42 U.S.C. §

405(g). Doc. 13. The Motion states that Bishop’s counsel agrees to the requested

reversal and remand. Id. at 1. Under the circumstances, remand is appropriate.

      Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 13, is GRANTED. The Commissioner’s prior decision is

REVERSED and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 4th day of March, 2021.

                                       __________________________________
                                       UNITED STATES MAGISTRATE JUDGE
